Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 23-34, 36 and 42 in the reply filed on 24 Feb 2021 is acknowledged. Claims 37-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 35 is objected to because of the following informalities:  Claim 35 does not appear in the claim set. It will be construed that Claim 35 has been cancelled; however the claim should indicate accordingly.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-34, 36 and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 23
Also, the term "major" and “minor” in claim 23 is a relative term which renders the claim indefinite.  The term "major" and “minor” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of applying prior art, it will be construed that the “major” dimension corresponds to the length of the scoop, and the “minor” dimension corresponds to the height of the scoop as similarly identified in the specification (page 3, line 23, and page 4 line 3). 
Claims 24-34, 36, 42 are rejected by virtue of their dependence on a rejected claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al. (US 8,727,149) in view of Kolacek (US 5,251,758) and Webb (US 4,990,345). 
Regarding Claim 23, Reid discloses a container for a powdered nutritional product (abstract), the container comprising: a can having a base and an upstanding sidewall defining an interior space (container 12), the sidewall extending to a rim defining an opening to the interior space (rim 24); a seal (liner 18), wherein the seal is attached to the rim to sealingly close the opening (Fig. 1); and a scoop, 
While Reid also provides a scoop on the underside of the seal (Fig. 1), Reid is silent to a blister element combined with the seal, wherein the blister element is attached to an underside of the seal whereby a scoop recess is formed between the blister element and the seal and the seal and blister element combination can be removed as a single element to gain access to the interior space, and wherein the scoop is within the recess. 
Kolacek also discloses a container for holding a food material and utensil (22) therein, and is further relied on to teach a seal (lid 21) in combination with a blister element (bubble means 23) thereby forming a recess between the blister element and the seal and can be removed as a single element to gain access to the interior space (see Fig. 6). The bubble mean taught by Kolacek is advantageous for hermetically sealing the utensils and prevent contamination or become dirty (Col. 4, Ln. 27-33). Webb is further relied on to teach similar packages having a seal (78) and a blister element (18) combined therewith and defining a scoop recess for storing a scoop (24, see Fig. 8 and 9). Webb further support providing a blister element on the underside of the seal, where the seal and blister can be removed in unison via a pull tab (82). 
Therefore, since Reid, Kolacek and Webb are directed to containers having a utensil stored therein, it would have been obvious to one of ordinary skill in the art to provide the scoop within a blister element to protect the scoop from the powdered product. Also, as suggested by Webb, it would have been obvious to one ordinary skill in the art to store the utensil within a blister element on the underside of the seal. 
Regarding Claim 24, Reid further teaches comprising a lid (closure 14), connectable to the can to cover the seal or to close the opening.
Regarding Claim 25
Regarding Claim 26, Reid is silent to comprising a pull tab for peeling off the seal and blister combination from the can. However, Kolacek which has been relied on to teach a seal and blister combination also further teaches wherein the seal comprises a pull-tab for peeling off the seal and blister element combination from the can (see 95 of Fig. 9 and 105 of Fig. 10). Therefore, it would have been obvious to one of ordinary skill in the art to provide seals with pull-tab to facilitate its removal. 
Regarding Claim 27, Kolacek further teaches wherein the scoop recess is elongate (23) and the pull-tab is provided in a substantially perpendicular relation to a longitudinal axis of the blister element (see Fig. 9 where pull-tab 95 is perpendicular to the scoop 23). This is equally applicable when the scoop is under the seal as modified in the Reid reference. 


Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 23, further in view of Geerdinck et al. (US 2016/0244914). 
Regarding, while Kolacek discloses a blister pack made of thin plastic material (Col. 2, Ln. 34-36), the combination is silent to wherein the blister element is formed of polyethylene terephthalate (PET). Geerdinck is relied on to teach known materials suitable for blister packages similarly sealed to foil lidding materials (paragraph 2), wherein the blister packages can be suitable made from PET material (paragraph 36). 
Therefore, it would have been obvious to one of ordinary skill in the art to use conventional materials known to make similar blister packages. 

Claims 29-30 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 23 and 24, further in view of Perry et al. (US 2010/0308066). 
Regarding Claim 29
Therefore, since Perry is also directed to containers for storing powdered food products having a seal, it would have been obvious to provide aluminum foil to provide moisture and oxygen barrier properties. 
Regarding Claim 30, the combination is silent to further comprising a quantity of infant formula within the interior space. However, since Reid is directed to powdered food products (abstract), to store infant formula would have been obvious to one of ordinary skill in the art as a matter of product choices. In any case, Perry is further relied on to teach similar containers having utensils stored therein, and also discloses storing, among other powdered products, infant formula (paragraph 93). Therefore, to store infant formula would have been an obvious matter of product choice. 
Regarding Claim 33, while Reid discloses an adhesive (glue dot 20) to retain the scoop to the seal, the combination does not discloses wherein the lid comprises a holding element for holding a scoop. Perry is further relied on to teach a holding element (scoop holder 30) on the underside of the lid to effectively retain the lid (paragraph 103). Therefore, since both Perry and Reid are directed to containers having a scoop provided therein, it would have been obvious to one of ordinary skill in the art to further provide a retaining element to retain the scoop after it has been removed from its blister element. 


Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 33, further in view of DeRoseau (US 4,930,637). 
Regarding Claim 34
Therefore, since DeRoseau is also directed to a container closure having means to store utensils therein, it would have been obvious to use configurations known for the same purpose to attach the utensil to the underside of the closure. 

Claim 31, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 24, further in view of Vandamme (US 2018/0186540). 
Regarding Claim 31, Reid is silent to wherein the lid has an upper part and a lower part, wherein the lower part has a greater radius than the upper part, and wherein the radius of the upper part is smaller than a radius of the rim of the can. Vandamme is relied on to disclose similar containers holding powdered food products (paragraph 2) having a scoop therein (100, Fig. 3), having a closure that has an upper part (top wall 33) and a lower part (34), wherein the lower part has a larger dimension than the upper part (see Fig. 7), and wherein the dimension of the upper part is smaller than the dimension of the container rim (see Fig. 2). This configuration is advantageous for facilitating the stacking of multiple containers, where the upper part is inserted into the bottom wall of another container (see Fig. 7 and paragraph 64). 
Since Vandamme is also directed to powdered container, it would have been obvious to one of ordinary skill in the art to provide similar configurations to the container of Reid to facilitate the stacking of multiple containers. 
Regarding Claim 32, for similar reasons discussed in claim 31, Vandamme is further relied on to teach wherein the upper part of the lid has a profiled outer circumference that is complementary with the base of the container, allowing stacking therewith (Fig. 7 and paragraph 64).


Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 23, further in view of Wiggins et al. (US 2016/0000268). 
Regarding Claim 36, Reid discloses a can container having a circular cross section, but is silent to specifically reciting a tin can having a diameter between 9 and 12cm. Wiggins, which discloses a can container (10) comprising powdered material (abstract) and a scoop stored therein (measuring device 50), is further relied on to show that it is known to use metallic containers constructed from aluminum, . 


Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 23, further in view of Perry et al. (US 2010/0308066) and Nakanishi (JP 3157572 U- cited in IDS filed 4/23/2019). 
Regarding Claim 42, as discussed in the rejection of Claim 23, the combination of Reid and Kolacek teach a container for a powdered nutritional product, the container comprising: a can having a base and an upstanding sidewall defining an interior space, the sidewall extending to a rim defining an opening to the interior space; a seal and blister element combination, attached to the rim to sealingly close the opening and comprising a scoop recess formed between the blister element and the seal; a scoop, sealed within the scoop recess; and a lid, connectable to the can to cover the seal and close the opening, the lid comprising a pin extending from the underside of the lid arranged to hold the scoop in any diametric orientation with respect to the lid, with the bowl opening downwards (Fig. 1 of Reid)(see rejection of Claim 23 and 34).
Reid further teaches wherein the scoop comprising a bowl (10a, Fig. 6), open at its upper part, a handle attached to the upper part of the bowl (42), but is silent to wherein the handle extending downwardly away from the bowl forming a downward extension until reaching a deflection point, and extending horizontally away from the bowl from said deflection point thereby forming a horizontal extension, extending parallel to the lower part of the bowl. 
Nakanishi is relied on to teach known measuring spoons stored within containers holding powdered materials (abstract), where the spoon extends downwardly away from the bowl (9) forming a downward extension until reaching a deflection point (10), and extending horizontally away from the bowl from said deflection point thereby forming a horizontal extension (11), extending substantially parallel to the lower part of the bowl (see Fig. 1).  Note that Nakanishi discloses several embodiments that has a handle that ends parallel with the lower part of the bowl (see Fig. 2, 3, 5). The configuration of the measuring spoon helps prevent powdered material from adhering to the user’s hand, thereby reducing discomfort (abstract). It is also apparent from Fig. 9 that the u-shaped configuration allows the spoon to rest on the rim of the container. 
Therefore, since both Nakanishi and Reid are directed to containers holding powdered materials and are provided with utensils, it would have been obvious to one of ordinary skill in the art to use similar scoops taught by Nakanishi to reduce discomfort and to allow resting of the scoop on the container rim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792